DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thin film transistors each having an oxide semiconductor … each of the thin film transistors has … an aluminum oxide film” must be shown or the feature canceled from the claims 1-5.  Let’s note that the transistor TFT1 is not the oxide semiconductor and does not have the aluminum oxide film. Also, the “first thin film transistors … second thin film transistors” must be shown or the feature canceled from the claims 6-11. Let’s note that only one first thin film transistor TFT1 and only one second thin film transistor TFT2 have been shown in Drawings as filed. In addition, “forming an aluminum oxide film on the gate insulating film so as to make resistance of the semiconductor layer high with oxygen …(before) … selectively patterning the aluminum oxide film” must be shown or the feature canceled from the claims 12-18. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yen, US 2006/0205126 (corresponding to US 7,309,625), in view of Doris et al., US 6,780,694, and in view Krivokapic, US 6,888,198.
In re Claim 1, Yen discloses a semiconductor device (Fig. 3m) comprising thin film transistors (marked as LDD and as P) each having an oxide semiconductor ([0038]), wherein the oxide semiconductor (204, 204p) has a channel region (260, 260p), a drain region (left 262; left 262p), a source region (right 262; right 262p), and low concentration regions 264 which are lower in impurity concentration than the drain region (left 262; left 262p) and the source region (right 262; right 262p), the low concentration regions 264 ([0032]) being located between the channel region (260, 260p) and the drain region (left 262; left 262p), and between the channel region (260, 260p) and the source region (right 262; right 262p), and each of the thin film transistors (marked as LDD and as P) has: a gate insulating film 208 on the channel region (260, 260p) and the low concentration regions 264 (Figs. 3; [0028 -0038]).
Yen does not disclose an aluminum oxide film on a first part of the gate insulating film 208, the first part being located on the channel region (260, 260p); and a gate electrode 266 on the aluminum oxide film and a second part of the gate insulating film 208, the second part being located on the low concentration regions 268.
Doris teaches a semiconductor device wherein a film GD (Fig. 13) on a first (central) part GD of the gate insulating film (GD, LL), the first (central) part being located on the channel region (between left N- and right N-); and a gate electrode (LG, UG, SP’) on the film GD and a second part (marked as LL) of the gate insulating film (GD, LL), the second part LL being located on the low concentration regions N- (Figs. 13 and 39, column 6, line 66 –column 10, line 16; column 11 lines 6 –67).

However, Yen taken with Doris does not specified that the film GD is an aluminum oxide, while Doris mentions that GD is a high dielectric constant layer (column 7, line 45). 
Krivokapic teaches a semiconductor device wherein a gate insulating film (33, 38, 46) (Fig. 1) on the channel region 20 and the low concentration regions (28, 30);  an aluminum oxide film 33 on a first (central) part of the gate insulating film (33, 38, 46), the first part (with 33) being located on the channel region 20; and a gate electrode (36, 50) on the aluminum oxide film 33 and a second part (46) of the gate insulating film (33, 38, 46), the second part (with 46) being located on the low concentration regions (28, 30) (Fig. 1; column 3, line 11 – column 10, line 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute film GD of Yen – Doris with aluminum oxide film of Krivokapic, because it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use aluminum oxide film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Yen, Doris, and Krivokapic references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements (Yen’s transistors, Doris’ gate structure, and Krivokapic’ aluminum oxide part) in a single prior art reference; 
(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Yen’s transistors, Doris’ gate structure, and Krivokapic’ aluminum oxide part) as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the devices of Yen, Doris, and Krivokapic successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 4, Yen taken with Doris and Krivokapic discloses the semiconductor device according to claim 1, further comprising a display panel with pixels, wherein each of the pixels includes corresponding one of the thin film transistors (Yen: claim 10).
In re Claim 5, Yen taken with Doris and Krivokapic discloses all limitations of claim 5 except for that a film thickness of the aluminum oxide film is 5 nm to 20 nm. The only difference between the Applicant’s claim 3 and Yen – Doris - Krivokapic references is in the specified thickness of the aluminum oxide film. It is known in the art that the thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al., US 2017/0207245 (corresponding to US 10,115,740), in view of Yamada, US 2016/0163762, in view of Doris, and in view of Krivokapic.
In re Claim 6. Hanada discloses a semiconductor device  (Fig. 1) comprising: a substrate 10; a first thin film transistor TR1 being on the substrate 10 and having polycrystalline silicon SC1 ([0019]); and a second thin film transistor TR2 being on the substrate 10 and having an oxide semiconductor SC2 ([0026]), wherein the oxide semiconductor CS2 has a channel region (underneath HBb, [0025]), a drain region (underneath ML3a), a source region (underneath ML3b),  and the second thin film transistors has: a gate insulating film 14 (Fig. 5) on the channel region (inside SC2) and the low concentration regions (inside SC2) (Figs.1, 5-9; [0013 – 0072]). 
 second thin film transistors, rather than only one first thin film transistor TR1 and only one second thin film transistor TR2; as well as that the oxide semiconductor has a channel region, a drain region, a source region, and low concentration regions which are lower in impurity concentration than the drain region and the source region, the low concentration regions being located between the channel region and the drain region, and between the channel region and the source region, and each of the second thin film transistors has: a gate insulating film on the channel region and the low concentration regions; an aluminum oxide film on a first part of the gate insulating film, the first part being located on the channel region; and a gate electrode on the aluminum oxide film and a second part of the gate insulating film, the second part being located on the low concentration regions.
As far as an amount of first thin film transistors and second thin film transistors is concerned let’s note that due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use pluralities of the first thin film transistors and the second thin film transistors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (See MPEP2144.04.VI.B).
Yamada teaches a semiconductor device 22 (Fig. 4) comprising a oxide semiconductor 126 ([0057]) has a channel region 126a, a drain region (right 126c), a source region (left 126c, not described, while obviously existed – how else the transistor can function), and low concentration regions 126b which are lower in impurity concentration than the drain region 126c and the source region 126c, the low concentration regions126b being located between the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Hanada’s oxide semiconductor layer SC2 with Yamada’s oxide semiconductor layer 126 having has a channel region 126a, a drain region (right 126c), a source region (left 126c, not described, while obviously existed – how else the transistor can function), and low concentration regions 126b which are lower in impurity concentration than the drain region 126c and the source region 126c, the low concentration regions126b being located between the channel region 126a and the drain 126c region, and between the channel region216a and the source region (left 126c), as having high reliability as taught by Yamada ([0010]).
However, Hanada taken with Yamada does not disclose an aluminum oxide film on a first part of the gate insulating film, the first part being located on the channel region; and a gate electrode on the aluminum oxide film and a second part of the gate insulating film, the second part being located on the low concentration regions. 
Doris teaches a semiconductor device wherein a film GD (Fig. 13) on a first (central) part GD of the gate insulating film (GD, LL), the first (central) part being located on the channel region (between left N- and right N-); and a gate electrode (LG, UG, SP’) on the film GD and a second part (marked as LL) of the gate insulating film (GD, LL), the second part LL being located on the low concentration regions N- (Figs. 13 and 39, column 6, line 66 –column 10, line 16; column 11 lines 6 –67).

However, Hanada taken with Yamada and Doris does not specified that the film GD is an aluminum oxide, while Doris mentions that GD is a high dielectric constant layer (column 7, line 45). 
Krivokapic teaches a semiconductor device wherein a gate insulating film (33, 38, 46) (Fig. 1) on the channel region 20 and the low concentration regions (28, 30);  an aluminum oxide film 33 on a first (central) part of the gate insulating film (33, 38, 46), the first part (with 33) being located on the channel region 20; and a gate electrode (36, 50) on the aluminum oxide film 33 and a second part (46) of the gate insulating film (33, 38, 46), the second part (with 46) being located on the low concentration regions (28, 30) (Fig. 1; column 3, line 11 – column 10, line 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute film GD of Hanada –Yamada – Doris with aluminum oxide film of Krivokapic, because it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use aluminum oxide film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).


In re Claim 9, Hanada taken with Yamada, Doris and Krivokapic discloses the semiconductor device according to claim 6, wherein the second thin film transistors TR2 are located above the first thin film transistors TR1 (Hanada: Fig. 5).
In re Claim 10, Hanada taken with Yamada, Doris and Krivokapic discloses the semiconductor device according to claim 6, further comprising a display panel including a display area DA with pixels PX and a non-display are outside the display area DA, wherein a drive circuit Dr controlling the pixels PX is located in the non-display area and includes the first thin film transistors TR1, and each of the pixels PX  includes corresponding one of the thin second film transistors TR2 (Hanada: Fig. 9). 
In re Claim 11, Hanada taken with Yamada, Doris and Krivokapic discloses all limitations of claim 11 except for that a film thickness of the aluminum oxide film is 5 nm to 20 nm.
The only difference between the Applicant’s claim 11 and Hanada – Yamada - Doris -Krivokapic references is in the specified thickness of the aluminum oxide film. It is known in the art that the thickness is a result effective variable – because mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the claim 11, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 12, prior-art fails to disclose method of manufacturing a semiconductor device with a thin film transistor having an oxide semiconductor comprising steps of “forming an aluminum oxide film on the gate insulating film so as to make resistance of the semiconductor layer high with oxygen … performing ion implantation by using the gate electrode electively . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893